DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/07/2022 has been entered. Claims 9-11 and 13-17 remain pending in the application.  Applicant’s amendments to the Abstract, Specification, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 12/07/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-11 and 13-17 (particularly claim 9) are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 12-13 and 15-17 (particularly claim 12 of co-pending Application No. 15/567,140 (reference application) in view of Kinds (US 20130014857 A1).
Claim 9 of this application and claim 12 of co-pending Application No. 15/567,140 both teach a method for preparing and dispensing a beverage into a drinking container in stacked layers, the method comprising presenting a beverage selection to a customer (user) a customer (user) selecting the position of different layers, calculating the required density of each beverage component to achieve the selected positions of each layer, preparing and delivering each layer of the beverage components by dilution of at least one soluble beverage ingredient with a diluent in order to reach the calculated density, the order of preparation and delivery in the drinking container consisting in preparing a lower density layer prior to a higher density layer. Furthermore, claim 12 of this application and claim 10 of co-pending Application No. 15/567,140 both teach dissolving a dose of a soluble beverage ingredient with a diluent in a chamber of the dispenser.
Co-pending Application No. 15/567,140 is silent on the delivering of the at least two different layers of the beverage components comprising guiding each layer of the at least two different layers of the beverage components through a directing device to an outlet of the directing device, the outlet of the directing device being within an internal space of the drinking container and adjacent to the bottom of the drinking container such that a first layer of the at least two different layers of the beverage components is dispensed and then a second layer of the at least two different layers of the beverage components is dispensed after the first layer is dispensed to thereby push the first layer upward in the drinking container without the second layer mixing with the first layer.
Kinds teaches (Paragraph 0025, 0026; Fig. 3 # 6-8) a method for filling a holder 7 (drinking container) with separated liquid layers, which comprises the steps of placing a holder with bottom, disposing inside the holder, and at a predetermined distance from the bottom of the holder, a feed conduit 6 (directing device) with an outflow opening 8 for dispensing liquid, and allowing different liquids to flow sequentially out of the feed conduit, wherein the different liquids preferably have different densities, and the liquids flow out of the feed conduit in order of increasing density (a lower density layer prior to a higher density layer). Figure 2B of Kinds shows multiple unmixed layers of the beverage dispensed according the above method.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify co-pending Application No. 15/567,140  to incorporate the directing device of Kinds positioned at the bottom of a container since both are directed to methods of dispensing beverages, since both teach the production of multilayered beverages, since the short distance between the outflow opening and the bottom of the holder in Kinds improves the sharpness of the boundary layer relative to dispensers where the opening is farther away from the bottom (Kinds, paragraph 0012) thus providing a more visually appealing drink with clear layer separation and allowing for consumption of only the ingredients in each individual layer rather than a mixture, and since the displacement of the outflow opening with the liquid surface is suitable to allow liquids to flow into the holder in order of decreasing density, while the occurrence of turbulences in the boundary surface is minimized (Kinds, Paragraph 0017).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9  and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher (US 20050095341 A1) in view of Gist (US 20080073376 A1) and Kinds (US 20130014857 A1).
Regarding claim 9, Sher teaches (Paragraph 0035) a method for delivering a multi-layered beverage through a dispensing device. Sher further teaches (Paragraphs 0011, 0012, 0026) dispensing the beverage with at least a first layer and a second layer, wherein the first layer is positioned below the second layer by controlling the concentrate-to-water dilution ratio at predetermined values, such that the density of the first layer is higher than the density of the second layer (where one of ordinary skill in the art would understand that concentrate-to-water dilution ration directly corresponds to the density of the layer). Also, Sher teaches (Paragraph 0016, 0017) preparing and dispensing each liquid layer by mixing water (diluent) with a concentrate (soluble beverage ingredient) wherein the concentrate-to-water dilution rates of the first and second layers are controlled one relative to the other to adjust the density of the first discharged liquid layer higher than the density of the second discharged liquid layer. In addition, Sher teaches (Paragraph 0057, 0076; Fig. 7 #8) a discharge line (directing device) with a nozzle 8 (outlet of the directing device) through which the layers of the beverage are dispensed.
While Sher does not explicitly state that the density of each layer is calculated based on the relative position to another layer, the predetermined concentrate-to-water dilution ratios used to control the order of the layers must have been calculated at some point, and it would be obvious to one of ordinary skill in that such a calculation could be done to determine a concentrate-to-water dilution ratio or a density such that the beverage components could be stacked in any order.
Sher is silent on presenting a presenting a beverage recipe to a customer. Sher is further silent on receiving a beverage recipe selection defining a relative position of at least two different layers of beverage components in a drinking container. Sher also teaches delivering a higher density layer prior to a less dense layer rather than the order of preparation and delivery of the stacked layers of beverage components consisting of preparing and delivering a lower density layer prior to a higher density layer. Sher is also silent on the outlet of the directing device being within an internal space of the drinking container and adjacent to the bottom of the drinking container such that a first layer of the at least two different layers of the beverage components is dispensed and then a second layer of the at least two different layers of the beverage components is dispensed after the first layer is dispensed to thereby push the first layer upward in the drinking container without the second layer mixing with the first layer.
Gist teaches (Paragraph 0009) a dispenser that features an electrically operated frozen carbonated beverage valve that can be electronically controlled, wherein the valve can be fitted with additional additive or multiple flavor dispensing method and apparatus to dispense further additives or additional flavors into the frozen carbonated beverage in various manners under electric or electronic control, such as in layers, simultaneously, stripes or in combination, either automatically (programmed) or in a manner otherwise selected by the user or consumer. Also, Gist teaches (Paragraph 0066) a controller may operate a customer display that may show information including operator instructions, ingredient information, beverage color options, pouring instructions, beverage additive options, beverage additive selection instructions, and recipes for novel drinks. Gist further teaches (Paragraph 0058) a user interface with a keypad including a “layer” option. Gist further teaches (Paragraph 0115) should a customer choose layer and say four flavors, each of the flavors selected come on sequential in the order selected.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher to incorporate the recipe display and the user selection and control process taught by Gist since both are directed to methods of  controlling dispensing devices, since both teach the production of multilayered beverages, since creating a multi-layered beverage with layers produced in a user selected order is known in the art as shown by Gist, since letting users select the order of the beverages would satisfy consumer preferences as some consumers will want to consume layers in different orders (e.g. milk before coffee or vice versa), since consumers may want to consume layers in the same order but with different methods (e.g. a consumer using a straw will consume the layers from bottom to top, but a consumer who prefers to drink directly from the container will consume the layers from the top down and the layers will need to be reversed if they wish to consume them in the same order), since consumers will want to control the visual appearance of their beverage to suit their preferences, and since recipe information would inform customers if a beverage contained and ingredient they did not like or were allergic too. Furthermore, as it is known from Sher to determine concentrate-to-water dilution ratios corresponding to the density of each layer in order to vertically stack the layers, it would be obvious to one of ordinary skill in the art to configure the dispenser of Sher to calculate the density of each layer such that the layers may be stacked according to user selection, since Sher teaches a device with a programmable controller that could be programmed in such a manner, and since users will want to select the order of layers for their beverage for the reasons noted above.
Kinds teaches (Paragraph 0025, 0026; Fig. 3 # 6-8) a method for filling a holder 7 (drinking container) with separated liquid layers, which comprises the steps of placing a holder with a bottom, disposing inside the holder, and at a predetermined distance from the bottom of the holder, a feed conduit 6 (directing device) with an outflow opening 8 for dispensing liquid, and allowing different liquids to flow sequentially out of the feed conduit, wherein the different liquids preferably have different densities, and the liquids flow out of the feed conduit in order of increasing density (a lower density layer prior to a higher density layer). Figure 2B of Kinds shows multiple unmixed layers of the beverage dispensed according the above method.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher by substituting the filling method of Sher for the filling method Kinds since both are directed to methods of dispensing beverages, since both teach the production of multilayered beverages, since both teach the use of directing devices, since the dispensing method of Kinds can produce an equivalent result to Sher, since Sher has a programmable controller capable of being programmed to distribute the beverage in the order taught by Kinds, since the short distance between the outflow opening and the bottom of the holder improves the sharpness of the boundary layer relative to dispensers where the opening is farther away from the bottom (Kinds, paragraph 0012) thus providing a more visually appealing drink with clear layer separation and allowing for consumption of only the ingredients in each individual layer rather than a mixture, and since the displacement of the outflow opening with the liquid surface is suitable to allow liquids to flow into the holder in order of decreasing density, while the occurrence of turbulences in the boundary surface is minimized (Kinds, Paragraph 0017). 
Regarding claim 15, Sher teaches (Paragraph 0017) a control means including a user input means and a controller that selectively control the activation of the pumps according to a programmed cycle corresponding to a user's selection input on the user input means, wherein the concentrate-to-water dilution rates of the first and second layers are controlled one relative to the other to adjust the density of the first discharged liquid layer higher than the density of the second discharged liquid layer so as to form a stable layered arrangement with the first liquid layer remaining spatially lower than the second liquid layer. While Sher teaches (Paragraph 0027) that the concentrate-to-water dilution ratios corresponding to the densities are predetermined, it would be obvious that such calculations could be performed by the controller of Sher (which is capable of receiving machine readable programs (Sher, Paragraph 0020)) and performing the these calculations using the controller would be mere automation of a manual activity necessary for the functionality of the device of Sher, and automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (See MPEP 2144.04 III).
As shown above, Sher teaches a controller receiving a user’s input, but is silent specifically on receiving a beverage recipe (with includes the relative position of two layers as defined by claim 9).
As shown above, Gist teaches (Paragraph 0058) a beverage dispensing device wherein a user interface with a keypad including a “layer” option. Gist further teaches (Paragraph 0115) should a customer choose layer and say four flavors, each of the flavors selected come on sequential in the order selected. Gist also teaches (Paragraph 0002) that the functions of the dispenser are electronically controlled, meaning that the receiving the user’s inputs (recipe) and dispensing the beverage according to those inputs is performed by a controller.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher to incorporate the recipe receiving and control process taught by Gist since both are directed to methods of  controlling dispensing devices, since both teach the production of multilayered beverages, since using a controller to create a multi-layered beverage with layers produced in a user selected order (recipe) is known in the art as shown by Gist, since letting users select the order of the beverages would satisfy consumer preferences as some consumers will want to consume layers in different orders (e.g. milk before coffee or vice versa), since consumers may want to consume layers in the same order but with different methods (e.g. a consumer using a straw will consume the layers from bottom to top, but a consumer who prefers to drink directly from the container will consume the layers from the top down and the layers will need to be reversed if they wish to consume them in the same order), since consumers will want to control the visual appearance of their beverage to suit their preferences, and since using a controller to control the operations of the device is convenient and saves time and effort on behalf of the user.
Regarding claim 16, Sher is silent on the receiving of the beverage recipe selection defining the relative position of at least two different layers of beverage components in the drinking container comprising: displaying a list of beverage components; and receiving user input selecting at least two beverage components from the list of beverage components and a user defined order of the selected at least two beverage components, wherein the user defined order of the selected at least two beverage components defines the relative position of the at least two different layers of beverage components.
Regarding claim 17, Sher is silent on the receiving of the beverage recipe selection defining the relative position of at least two different layers of beverage components in the drinking container comprising receiving user input selecting at least two beverage components associated with the beverage recipe selection and a user defined order of the selected at least two beverage components, wherein the user defined order of the selected at least two beverage components defines the relative position of the at least two different layers of beverage components.
Regarding claims 16 and 17, Gist teaches (Paragraph 0009) a dispenser that features an electrically operated frozen carbonated beverage valve that can be electronically controlled, wherein the valve can be fitted with additional additive or multiple flavor dispensing method and apparatus to dispense further additives or additional flavors into the frozen carbonated beverage in various manners under electric or electronic control, such as in layers, simultaneously, stripes or in combination, either automatically (programmed) or in a manner otherwise selected by the user or consumer. Also, Gist teaches (Paragraph 0066) a controller may operate a customer display that may show information including operator instructions, ingredient information, beverage color options, pouring instructions, beverage additive options, beverage additive selection instructions, and recipes for novel drinks. Gist further teaches (Paragraph 0058) a user interface with a keypad including a “layer” option. Gist further teaches (Paragraph 0115) should a customer choose layer and say four flavors, each of the flavors selected come on sequential in the order selected.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher to incorporate the recipe display and the user selection and control process taught by Gist since both are directed to methods of  controlling dispensing devices, since both teach the production of multilayered beverages, since creating a multi-layered beverage with layers produced in a user selected order is known in the art as shown by Gist, since letting users select the order of the beverages would satisfy consumer preferences as some consumers will want to consume layers in different orders (e.g. milk before coffee or vice versa), since consumers may want to consume layers in the same order but with different methods (e.g. a consumer using a straw will consume the layers from bottom to top, but a consumer who prefers to drink directly from the container will consume the layers from the top down and the layers will need to be reversed if they wish to consume them in the same order), since consumers will want to control the visual appearance of their beverage to suit their preferences, and since displaying recipe information would inform customers if a beverage contained and ingredient they did not like or were allergic too and allow them to know what options for beverage components were available so they could create a drink to suit their preferences.
Claims 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher (US 20050095341 A1) in view of Gist (US 20080073376 A1) and Kinds (US 20130014857 A1), and further in view of Talon (WO 2014057094 A1).
Regarding claims 10 and 11, Sher teaches (Paragraph 0047) an example in which the first concentrate is a milk based concentrate and the second concentrate is a coffee based concentrate (first and second soluble beverage ingredients). One of ordinary skill in the art would understand that diluting the concentrates with water as described above would produce different first and second beverage components. Sher further teaches (Paragraph 0074; Fig. 7 # 2, C1-Cn, 20-23, 30-33) the preferred device 2 of the invention comprises a series of storage containers 20 , 21 , 22 , 23 for storing liquid concentrates C 1 , C 2 , C 3 , Cn and concentrate lines 30 , 31 , 32 , 33 connecting each storage container to a common mixing chamber 4 . Each concentrate line connects to the bottom side of one particular storage container and is operatively engaged in a pump 50 , 51 , 52 , 53  (dosing devices)of the device whose function is to meter the concentrate in the mixing chamber (i.e. each ingredient has its own container and dosing device). Sher further teaches (Paragraphs 0074-0076; Fig. 7 #4) mixing the concentrate and water in a mixing chamber 4, which would produce a beverage component. As shown in Figure 7, the dispensing line (directing device) with nozzle 8 is connected to the mixing chamber 4 allowing the beverage component to exit into a container.
Sher teaches (Paragraph 0070) the use of concentrates including liquid concentrates, but is silent about using dissolvable concentrates specifically. Sher is further silent on filling the first and second beverage components from the bottom of the drinking container. 
Talon teaches (Page 12, lines 14-20) a method for the preparation of a beverage, comprising the steps of furnishing a food capsule having a plurality of chambers each provided with a quantity of a respective alimentary substance (beverage ingredient); injecting a quantity of a liquid into each of said chambers, said quantity of liquid mixing with said quantity of an alimentary substance provided within each chamber to produce a food component; and dispensing said beverage into a container. Talon further teaches (Page 21, lines 26-30; Page 22, lines 1-3; Fig. 1 #108, 110) during the first injection step, a quantity of liquid is injected into the central chamber 108, wherein it dissolves the first alimentary substance 110 to create the first food component.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher to incorporate the dissolving step and dissolvable (soluble) beverage ingredient of Talon, since both are directed to methods of producing a beverage using a beverage dispenser, since both teach adding liquid to a beverage ingredient, since dissolving a beverage ingredient is known in the art as shown by Talon, since a dissolvable ingredient would save storage space relative to a fully diluted/dissolved liquid ingredient, and since dissolvable ingredients (such as powdered milk or ground coffee (Talon, Page 6, lines 11-13)) would be preserved for longer than liquid ingredients.
Kinds teaches (Paragraph 0025, 0026; Fig. 3 # 6-8) a method for filling a holder 7 (drinking container) with separated liquid layers, which comprises the steps of placing a holder with bottom, disposing inside the holder, and at a predetermined distance from the bottom of the holder, a feed conduit 6 (directing device) with an outflow opening 8 for dispensing liquid, and allowing different liquids to flow sequentially out of the feed conduit, wherein the different liquids preferably have different densities, and the liquids flow out of the feed conduit in order of increasing density (a lower density layer prior to a higher density layer). Figure 2B of Kinds shows multiple unmixed layers of the beverage dispensed according the above method.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher by substituting the filling method of Sher for the filling method Kinds since both are directed to methods of dispensing beverages, since both teach the production of multilayered beverages, since both teach the use of directing devices, since the dispensing method of Kinds can produce an equivalent result to Sher, since Sher has a programmable controller capable of being programmed to distribute the beverage in the order taught by Kinds, since the short distance between the outflow opening and the bottom of the holder improves the sharpness of the boundary layer relative to dispensers where the opening is farther away from the bottom (Kinds, paragraph 0012) thus providing a more visually appealing drink with clear layer separation and allowing for consumption of only the ingredients in each individual layer rather than a mixture, and since the displacement of the outflow opening with the liquid surface is suitable to allow liquids to flow into the holder in order of decreasing density, while the occurrence of turbulences in the boundary surface is minimized (Kinds, Paragraph 0017).
Regarding claim 13, Sher teaches (Paragraph 0076; Fig. 7 #8) at the end of the dispensing line (before the container) is the discharge line with a nozzle 8 (directing device). The discharge line and nozzle as shown in Figure 7 is a tube positioned to distribute a beverage component from the mixing chamber to the container, i.e. the line is between the outlet of the chamber and the bottom of the container in the flow path of the beverage component.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher (US 20050095341 A1) in view of Gist (US 20080073376 A1),Kinds (US 20130014857 A1), and Talon (WO 2014057094 A1), and further in view of Francois (US 20050139079 A1).
Regarding claim 14, Sher as modified above is silent on the tube being removable from the dispenser.
Francois teaches (Paragraph 0025; Fig. 2 4, 16) an apparatus for preparing beverages, wherein a dispensing spout 16 including a discharge duct 4, attached to the dispenser is removable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher to make the tube removable from the dispenser as taught by Francois since both are directed to beverage dispensers, since a detachable dispensing spout is known in the art as shown by Francois, and since removing the dispensing tube would allow for easier cleaning of the tube to ensure that the device meets proper health standards.
Response to Arguments
Regarding the Applicant’s argument that there is insufficient motivation to modify Sher based on the teaching of Kinds, as stated in the rejection above, the short distance between the outflow opening and the bottom of the holder as taught by Kinds improves the sharpness of the boundary layer relative to dispensers where the opening is farther away from the bottom (Kinds, paragraph 0012) thus providing a more visually appealing drink with clear layer separation and allowing for consumption of only the ingredients in each individual layer rather than a mixture, and since the displacement of the outflow opening with the liquid surface is suitable to allow liquids to flow into the holder in order of decreasing density, while the occurrence of turbulences in the boundary surface is minimized (Kinds, Paragraph 0017). The purpose of Sher is to provide a beverage with distinct layers. Kinds obviously improves the method by improving the separation between the layers and limiting unwanted mixing. A layered beverage allows for distinct layers to be consumed separately. This offers a benefit in that some flavors taste bad to consumers when mixed together, but taste good when consumed separately. Improving the separation between separate layers prevents the mixing of flavors that a consumer would not want mixed together. Additionally, consumers would prefer the appearance of a beverage with clearly defined layers over one where the layers bleed into each other.
The Applicant further argues that modifying the filling method of Sher with the filling method of Kinds would improperly change the principle of operation of Sher. Further, the Applicant argues that a proposed modification of a prior art reference applied in an obviousness rejection cannot render the prior art reference unsatisfactory for its intended purpose. The Applicant further argues that Sher teaches dispensing the higher density layer prior to the lower density layer which is contrary to the order of dispensing the lower density prior to the higher density layer as required by the claimed invention or as allegedly taught by Kinds, and Sher therefore explicitly teaches away from filling the container from the bottom of the container, whereas in contrast, Kinds alleged teaches dispensing of layers in order of increasing density.
In response to these arguments, the Examiner asserts that while Sher and Kinds differ in the filling order of the layers, both Sher, Kinds, and the claimed invention share a principle of operation of filling a beverage container with layers ordered from most dense on the bottom to least dense on the top. Additionally, modifying Sher to fill the container from least dense to most dense rather than most dense to least dense requires very simple modifications rather than substantial reconstruction of the beverage dispenser. Sher teaches dispensing the higher density layer prior to the lower density layer by dispensing liquids from above the beverage container. Kinds teaches (Paragraph 0025, 0026; Fig. 3 # 6-8) placing a feed conduit 6 (directing device) with an outflow opening 8 for dispensing liquid at the bottom of a beverage container, and allowing different liquids to flow sequentially out of the feed conduit, wherein the different liquids preferably have different densities, and the liquids flow out of the feed conduit in order of increasing density (a lower density layer prior to a higher density layer). Sher also teaches a directing device 8 shown in Figure 7, and configuring the directing device to operate in the manner of Kinds merely requires adjusting the position of the directing device from above the container to be adjacent to the bottom of the container (simply by raising the cup or lowering the directing device), something easily accomplished by one of ordinary skill in the art. Furthermore, dispensing the layers from low to high density rather than high to low density requires a simple program instruction to reverse the order, with no reconfiguration of mechanical components needed. Again, this is easily accomplished by one of ordinary skill in the art.
Regarding the Applicant’s argument that Sher, Gist and/or Kinds fail to teach or even suggest the outlet of the directing device is within an internal space of the drinking container and adjacent to the bottom of the drinking container such that a first layer of the at least two different layers of the beverage components is dispensed and then a second layer of the at least two different layers of the beverage components is dispensed after the first layer is dispensed to thereby push the first layer upward in the drinking container without the second layer mixing with the first layer, as explained above, Kinds teaches (Paragraph 0025, 0026; Fig. 3 # 6-8) a method for filling a holder 7 (drinking container) with separated liquid layers, which comprises the steps of placing a holder with a bottom, disposing inside the holder, and at a predetermined distance from the bottom of the holder, a feed conduit 6 (directing device) with an outflow opening 8 for dispensing liquid, and allowing different liquids to flow sequentially out of the feed conduit, wherein the different liquids preferably have different densities, and the liquids flow out of the feed conduit in order of increasing density (a lower density layer prior to a higher density layer). Figure 2B of Kinds shows multiple unmixed layers of the beverage dispensed according the above method, where the lower density layers are necessarily pushed up by the higher density layers.
For the reasons explained above, claim 9 and all dependent claims remain rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792